Citation Nr: 0303688	
Decision Date: 03/04/03    Archive Date: 03/18/03	

DOCKET NO.  99-14 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left knee 
disability. 

2.  Entitlement to service connection for back and neck 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1966 to September 1969.

This case was previously before the Board in November 2001, 
at which time it was remanded for further development.  
Following that development, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, confirmed and continued the denials of entitlement 
to service connection for left knee disability and for back 
disability.  Thereafter, the case was returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The veteran's chronic left knee disability, currently 
diagnosed as chondromalacia of the patella, was first 
established many years after service; and there is no 
competent evidence of a relationship to service.

2.  Chronic back and neck pathology was first established 
many years after service; and there is no competent evidence 
of a relationship to service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a left knee 
disability, diagnosed as chondromalacia of the left patella.  
38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.306(a) 
(2002).

2.  Service connection for back and neck disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  

By virtue of information sent to the veteran in the Board's 
remand in November 2001; in the Statement of the Case (SOC); 
in the Supplemental Statements of the Case (SSOC's); and in a 
March 2002 letter, the veteran was notified of the evidence 
necessary to substantiate the claims of entitlement to 
service connection for left knee disability and for back 
disability.  Indeed, the SSOC issued in August 2002, 
contained the text of the enabling regulations associated 
with the VCAA.  38 C.F.R. § 3.159.  In any event, the 
totality of the information provided to the veteran informed 
him of the evidence and information VA would obtain for him, 
with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example, in his 
claim (VA Form 21-526), received in April 1998, the veteran 
was asked to identify all civilian physicians/hospitals 
rendering treatment before, during, or after service.  That 
same month, the RO requested the veteran's service medical 
records from National Personnel Records Center.  The RO also 
requested the veteran's treatment records from the Orthopedic 
Group of Western Maryland.  In April and December 1998, the 
RO requested the veteran's treatment records from the VA 
Outpatient Clinic in Cumberland, Maryland.  In November 1998, 
May 1999, and March 2002, it requested medical records from 
the VA Medical Center (MC) in Martinsburg, West Virginia.

Evidence received in association with the veteran's claims, 
includes his service medical records; VA outpatient records 
reflecting treatment from June 1997 to August 2002 at the VA 
medical facilities in Cumberland, Maryland, and Martinsburg, 
West Virginia; X-rays taken in June 1997 at the Memorial 
Hospital and Medical Center in Cumberland, Maryland; the 
veteran's statement and an Authorization and Consent to 
Release Information to the VA (VA Form 21-4142), received 
April 1998, indicating no evidence of medical treatment prior 
to 1997, except for that rendered in the 1970's at the 
Orthopedic Group of Western Maryland; a reply, received in 
April 1998, which indicated that there was no evidence at the 
Orthopedic Group of Western Maryland; and a statement from 
the veteran's employer, received in August 2001.  In this 
regard, it should be noted that the veteran has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support any of the 
issues on appeal.  

In June 2002, the RO had the veteran examined by the VA to 
determine the nature and extent of his claimed disabilities.  
The report of that examination has been associated with the 
claims folder.

Finally, the Board notes that in August 2001, he veteran had 
a hearing at the RO before the undersigned member of the 
Board.  The transcript of that hearing has also been 
associated with the claims folder.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  Accordingly, there is no need for further development 
of the evidence in order to meet the requirements of the 
VCAA.  


II.  Applicable Law

The veteran seeks service connection for left knee disability 
and for back disability.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Certain disabilities, such as arthritis, will be presumed to 
have been incurred in or aggravated by service when such 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  


II.  The Left Knee

A.  The Facts

During his September 1966 service entrance examination, the 
veteran answered in the affirmative, when asked if he then 
had, or had ever had, swollen or painful joints.  The 
examiner noted that the veteran's joints were asymptomatic.  
The veteran's legs reportedly ached occasionally.  On 
examination, the veteran was found to have mild pes planus.  
Otherwise, his lower extremities were found to be normal.

In October 1966, approximately 3 weeks after the veteran's 
entry on active duty, it was noted that he had chipped his 
right knee prior to service.  On examination, he had 
tenderness over the anterior tibial tuberosity of the left 
knee.  Both knees were stable, and the range of motion was 
within normal limits.  X-rays of both knees were negative.

In July and August 1968, the veteran was treated for left 
knee pain.  In August 1968, it was noted that the pain in his 
left leg and knee was due to an old injury.  During an 
orthopedic consultation that month, a physical examination 
and X-rays, revealed that both knees were normal.

During the veteran's service separation examination in July 
1969, it was noted that he had recurrent painful knees which 
had existed prior to service.  It was also noted that an 
orthopedic consultation and X-rays had shown no 
abnormalities.  The examiner stated that the veteran was not 
getting worse.  On examination, his lower extremities were 
found to be normal.

VA outpatient records, dated from June 1997 to August 2002, 
show that the veteran received treatment, in part, for 
complaints of left knee problems.  In June 1997, the relevant 
assessment was degenerative joint disease of the left knee.  
In September 1997, the veteran reported pain in the 
anterior/superior aspect of the patella and stated that the 
knee had given way on one occasion.  He reported that his 
left knee problems had been present since service.  X-rays of 
the knee were reportedly normal, and the relevant diagnosis 
was chronic anterior knee pain.

During a VA physical therapy consultation in September 1997, 
the veteran complained of a feeling of weakness and 
intermittent pain in his left knee.  He stated that his knee 
would sometimes buckle and, on occasion, cause him to fall.  
On examination, the relevant assessment was osteoarthritis of 
the knee.

X-rays of the veteran's left knee, taken in June 1997 at the 
Memorial Hospital and Medical Center in Cumberland, Maryland, 
were normal.




In August 2001, the veteran's employer, a major food 
producer, reported that from June 1999 to January 2000, the 
veteran had been employed in a department where the 
temperature was 45 degrees year round.  From January 2000 to 
the present, the veteran had reportedly been employed in a 
department where the temperature was 70 to 100 degrees year 
round.  It was noted that certain areas were 72 degrees year 
round.

During his hearing before the undersigned Board member in 
August 2001, the veteran testified that he did not have any 
left knee abnormalities prior to entering service.  He stated 
that he hurt his left knee during basic training while 
running the obstacle course.  He reported that his left knee 
pain flared when he was exposed to the cold.  He stated that 
since service, he had experienced pain and swelling in the 
knee but that he did not seek treatment until approximately 5 
or 6 years prior to the hearing.  

VA medical records, dated in August 2001, show that the 
veteran was treated, in part, for chronic left knee pain.  He 
gave a history of having injured the knee in service during 
basic training.  He stated that since that time, he had had 
frequent pain, occasional swelling, and buckling in the 
joint.

During a June 2002 VA orthopedic examination, the examiner 
reviewed the veteran's entire medical file, including his 
service medical records.  X-rays of the left knee revealed 
minimal medial femoral condylar incongruity.  Following the 
examination, the relevant diagnosis was chondromalacia of the 
patella, left, service connection not established.  The 
examiner noted that the veteran's service records 
concentrated more on the right knee.  He also noted that 
there was no medical evidence of record to establish the 
requisite continuity of care for the left knee since the 
veteran's discharge from service.



B.  Analysis

The veteran contends that he injured his left knee in service 
while negotiating an obstacle course during basic training.  
He states that such injury either aggravated a preexisting 
left knee disorder or represented the onset of his current 
left knee problems.
  
At the time of his entrance in service, the veteran reported 
that he experienced occasional pain in his legs.  Despite 
such complaints, his knees were asymptomatic, and his lower 
extremities were found to be normal.  Although he continued 
to complain of knee pain on several occasions in service, no 
objective manifestations were found.  Indeed, chronic left 
knee disability, variously diagnosed as degenerative joint 
disease and chondromalacia of the patella, was not clinically 
reported until 1997, and there is no competent evidence that 
it existed prior to service or that it is in any way related 
to service.  In fact, the diagnosis of degenerative joint 
disease has not been confirmed by radiographic studies.  
Moreover, the Board notes that following a review of the 
claims folder, an interview with the veteran, and a thorough 
orthopedic examination, the most recent VA examiner was 
unable to conclude that the veteran's left knee disability 
was in any way related to service.  

Absent competent evidence of left knee disability at the time 
of the veteran's entry on active duty or clear and 
unmistakable evidence that such disability existed prior to 
service, the veteran's left knee is presumed to have been in 
sound physical condition at the time of his entry on active 
duty.  Thus, there is no basis for service connection by 
virtue of aggravation.  As to the contention that the 
veteran's left knee disability had its onset in service, 
there is simply no competent evidence to support that theory 
of the case.  Not only is there no evidence of identifiable 
left knee pathology in service, there is no competent 
evidence of a nexus between the veteran's complaints in 
service and his current left knee disability.  Accordingly, 
service connection for left knee disability is not warranted 
a direct basis.

In arriving at the foregoing decisions, the Board notes that 
the primary support for the veteran's claim comes from the 
veteran.  As a layman, however, he is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, his opinions, without more, cannot 
result in a grant of service connection for either of his 
disorders on appeal.


III.  The Back and Neck

A.  The Facts

During his service entrance examination in September 1966, 
the veteran responded in the negative, when asked if he then 
had, or had ever had, recurrent back pain.  On examination, 
his spine was found to be normal.

In November 1966, the veteran complained that he ached all 
over, primarily in the head and back.  On examination, there 
was tenderness of the neck around the scapulae bilaterally.  
The neck was supple, and there were a few postoccipital nodes 
palpable but not tender.  The impression was myalgia.

The following day, the veteran continued to complain of 
aching all over in association with viral syndrome.

During the veteran's service separation examination in July 
1969, he responded in the negative, when asked he then had, 
or had ever had, recurrent back pain.  On examination, his 
spine was normal.

VA medical records, dated from June 1997 to August 2002 show 
that the veteran complained of pain in his neck.  In June of 
1997, the relevant assessment was probable degenerative 
changes of the cervical spine, rule out nerve compression.  
The following month, the assessment was diffuse degenerative 
arthritis of the cervical spine.  In September 1997, the 
veteran reported constant pain in his left side, affecting 
the left side of his neck, left shoulder, and left upper 
extremity.  He also had a one-year history of numbness 
affecting the little, ring, and middle fingers of the left 
hand.  X-rays revealed degenerative changes in the cervical 
spine.  The relevant diagnoses were possible carpal tunnel 
syndrome, left, possible cervical radiculopathy and chronic 
neck pain.

In December 1997, EMG and nerve conduction studies of the 
upper extremities were abnormal.  There was electrodiagnostic 
evidence of neurogenic changes in the muscles of the left C7 
and C8 myotomes, consistent with chronic radiculopathy.  
There was no electrodiagnostic evidence of a median 
mononeuropathy at the wrist (carpal tunnel syndrome), or 
generalized peripheral neuropathy.  In January 1998, X-rays 
of the cervical spine revealed far-advanced degenerative 
joint disease of C6, C7, and C8.  The impression was 
spondylosis of the cervical spine with bony spurring; 
straightening of the cervical spine; muscle spasm to be 
considered.

X-rays taken at the Memorial Hospital and Medical Center, 
Cumberland, Maryland, dated June 1997, revealed, degenerative 
cervical disc disease and degenerative spondylosis at the 
levels of C5-C6, C6-C7, and C7-T1.  There was diffuse 
degenerative arthritis of the cervical facets.  Right-sided 
neural foraminal encroachment was noted at C7-T1.

During his hearing before the undersigned Board member in 
August 2001, the veteran testified that he did not have any 
cervical spine abnormalities prior to entering service.  He 
reported that his current cervical spine problems were due 
primarily to sleeping on the ground in cold temperatures, 
during training exercises in service.  He stated that his 
problems were manifested primarily by stiff necks.  He noted 
that in the mid-1990's, he had sought treatment, and 
arthritis and disc problems in the cervical spine had been 
found.

In August 2001, the veteran's employer, a major food 
producer, reported that from June 1999 to January 2000, the 
veteran had been employed in a department where the 
temperature was 45 degrees year round.  From January 2000 to 
the present, the veteran had reportedly been employed in a 
department where the temperature was 70 to 100 degrees year 
round.  It was noted that certain areas were 72 degrees year 
round.

VA outpatient treatment records, dated in August 2001, showed 
that the veteran was treated, in part, for cervical 
radiculopathy at C6, C7, and C8.  In January 2002, the 
relevant diagnosis was degenerative joint disease of the 
cervical spine.  In July 2002, the diagnosis was cervical 
spondylosis which seemed to have progressed.  At that time, 
there was no evidence of radiculopathy. 
CT studies of the cervical spine, performed by the VA in 
August 2002, revealed narrowed disc spaces from C4 to C7 
associated with narrowed neural foramina, bilaterally, at C4-
C5, C5-C6, and on the right side at C6-C7.  There was a 
calcified diffuse bulging disc noted posteriorly at C5-C6 
which indented the thecal sac.  The possibility of a 
calcified spur versus a herniated disc was suggested at the 
C6-C7 level.  There was significant narrowing of the right 
neural foramina at the C6-C7 level.

During the June 2002 VA orthopedic examination, the examiner 
conducted a review of the veteran's claims folder, including 
his service medical records.  X-rays of the cervical spine 
revealed moderately severe degenerative osteoarthritis of the 
cervical spine at C5, C6, and C7 with narrowing of the 
intervertebral disc spaces.  There was some neural foraminal 
encroachment at C6 and C7 and C7-T1.  Following the 
examination, the relevant diagnosis was cervical spondylosis, 
moderately advanced, historically and temporally, service 
connection was not established.  The examiner noted there was 
absolutely no credible medical record to establish service 
connection for osteoarthritis of the cervical spine.  In 
particular he noted that such disability had not been 
demonstrated until 1997 and that service connection could not 
be established on a temporal basis.  Additionally, he noted 
that there was no evidence of an injury that would explain 
the development of the veteran's cervical spine disorder.  He 
stated that the veteran's contention regarding bivouacking in 
cold weather in service would not be a competent cause for 
the development of cervical arthritis after a lapse of a 
decade. 





B.  Analysis

The veteran also seeks service connection for back and neck 
disability, primarily as a result of sleeping on the ground 
in cold temperatures during training exercises in service.

The evidence discloses that in November 1966, approximately 2 
months after his entry on active duty, the veteran complained 
of head and back pain and was found to have myalgia in the 
area of the neck and scapulae.  There was no evidence, 
however, that such complaints represented chronic disability, 
as there were no similar complaints recorded during service.  
Moreover, at the time of his discharge from the service, the 
veteran's spine was found to be normal.  Indeed, there were 
no further findings of cervical spine disability until 1997, 
almost 30 years after service.  The various diagnoses have 
included disk space narrowing from C4 to C7 and arthritis of 
the cervical spine; however, the presence of arthritis has 
not been confirmed by radiographic studies.  While service 
connection may still be granted if all of the evidence shows 
the veteran's cervical spine disability is the result of 
service, such evidence is not present in this case.  Not only 
is there no evidence of continuity of symptomatology, the 
most recent examiner stated that bivouacking in cold weather 
would not be a competent cause for the development of 
cervical arthritis after a lapse of nearly a decade.  
Accordingly, service connection for cervical spine 
disability, including arthritis and degenerative disc 
disease, is not warranted either on a direct or presumptive 
basis.  In arriving at this decision, the Board must 
emphasize that the veteran's opinion, without more, cannot 
result in a grant of service connection.  Espiritu.




ORDER

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for back and neck 
disability is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

